Citation Nr: 0634563	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to March 14, 2003, for 
the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from July 1970 to 
February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO).

The Board also notes that in October 2002, the veteran had 
timely appealed the issue of entitlement to an earlier 
effective date for service connection for diabetes mellitus, 
prior to July 9, 2001, by submitting a VA Form 9.  In an 
August 2003 rating decision, the RO assigned an earlier 
effective date of May 8, 2001, for service connection for 
diabetes mellitus.  

By a statement received by the RO in March 2004, prior to the 
certification of the appeal, the veteran withdrew his appeal 
as to the issue of entitlement to an earlier effective date 
for service connection for diabetes mellitus.  Hence this 
issue is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2006).


FINDING OF FACT

A claim of entitlement to service connection for coronary 
artery disease, either formal or informal, was not received 
prior to March 14, 2003. 


CONCLUSION OF LAW

An effective date prior to March 14, 2003, for the grant of 
service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for coronary artery disease.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that failure to comply with the notice requirement 
of the VCAA is not prejudicial to the veteran if, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date as a matter of law.  The Board finds, 
therefore, that he has not been prejudiced by the RO's 
failure to provide him a VCAA notice.

Additionally, the issue under appeal is entitlement to an 
effective date prior to March 14, 2003, for coronary artery 
disease.  Entitlement to an earlier effective date is 
dependent on finding that the veteran submitted a claim for 
service connection for coronary artery disease prior to March 
14, 2003.  The evidence to be considered in making that 
determination is limited to documents received by VA prior to 
that date.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The facts alleged as proving his claim pertain to the 
date of medical treatment, records of which are already in 
the file.  The veteran has not indicated the existence of any 
other evidence that might be relevant to his appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal.  See 38 U.S.C.A. 
§ 5103A West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2006).

Legal Criteria

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

Analysis

The veteran was discharged from active duty in February 1972.  
The veteran filed a claim for service connection for diabetes 
mellitus in August 2001.  Service connection for that 
condition was established by a September 2001 rating 
decision, and a subsequent decision assigned an effective 
date of May 8, 2001.  

On March 14, 2003, the RO received a VA Form 21-4138, 
statement in support of claim, in which the veteran filed a 
claim for service connection for coronary artery disease on a 
secondary basis.  He attached medical evidence dated in 
December 18, 2001 showing a diagnosis of coronary artery 
disease.   

After a VA examiner opined on a July 2003 examination report 
that the veteran had multiple risk factors for coronary 
artery disease, but that diabetes mellitus contributed to his 
cardiac problems, the RO granted service connection for 
coronary artery disease effective March 14, 2003, in an April 
2003 rating decision.  In March 2004, the RO received the 
veteran's notice of disagreement with the effective date 
assigned for service connection for coronary artery disease.  
The RO issued a statement of the case in December 2004, and 
the veteran filed a timely substantive appeal in February 
2005.  

The veteran contends that the effective date for service 
connection should be granted for the disability to at least 
December 18, 2001, when VA admitted the veteran for an 
angioplasty procedure.  

The veteran also contends, as reflected in his testimony 
before a decision review officer at the RO in February 2005, 
that his service connection claim for coronary artery disease 
should be dated back to May 8, 2001, which is the effective 
date for service connection for diabetes mellitus.  Given 
that service connection was granted for coronary artery 
disease secondary to his service-connected diabetes mellitus, 
based on the findings of a VA examiner in a July 2003 report, 
the veteran felt that his claim for coronary artery disease 
had been pending since that time.   

In response to the veteran's testimony, the Board must point 
out that his first claim for coronary artery disease was 
received by the RO on March 14, 2003.  The Board notes that, 
although the veteran cites to the December 18, 2001, VA 
admitting report that reflects a diagnosis of coronary artery 
disease, such cannot serve as an informal original claim for 
service connection because there is no indication that the 
veteran expressed any intent to claim compensation for 
coronary artery disease at the time of treatment.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek secondary service 
connection. . . ."); see Crawford v. Brown, 5 Vet. App. 33, 
35 (1993) (in order to constitute an informal claim for 
benefits the document must identify the benefit being 
sought); 38 C.F.R. § 3.155(a) (2006).

Moreover, the fact that the veteran was treated by VA for 
coronary artery disease in December 2001 does not, in and of 
itself, constitute a claim for that benefit.  While 38 C.F.R. 
§ 3.157(b) does contain provisions in which VA treatment 
records can constitute an informal claim in certain cases, 
application of this regulation is not warranted in this case, 
as such regulation applies only to a distinct group of claims 
where service connection has already been established for the 
condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 
1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records could not be construed as informal claim) 
citing 38 C.F.R. § 3.157.  

In summary, nowhere did the veteran indicate an intent to 
file a claim for service connection for coronary artery 
disease in the December 2001 VA admitting report, or in any 
medical record or correspondence dated before March 14, 2003.  
While the disability claimed may have arisen in or prior to 
December 2001, he did not claim the disorder until March 
2003.  As the law states, the effective date shall be the 
date of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, the later of 
the two dates is the date of claim, March 14, 2003.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that, because the 
evidence supports entitlement to service connection for 
coronary artery disease as a result of the service-connected 
diabetes mellitus, he should be compensated for the period of 
time since May 8, 2001, the same effective date for service 
connection for diabetes mellitus.  

However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

Thus, pursuant to 38 C.F.R. § 3.400(b)(2)(i), the effective 
date for the grant of service connection for coronary artery 
disease in this case could not legally be earlier than March 
14, 2003.  


ORDER

An effective date earlier than March 14, 2003, for the grant 
of service connection for coronary artery disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


